 Case 19-10626-JDW                 Doc 14       Filed 04/04/19 Entered 04/04/19 14:02:33                   Desc Main
                                                Document Page 1 of 2


  _________________________________________________________________________________

                                                                    SO ORDERED,



                                                                    Judge Jason D. Woodard
                                                                    United States Bankruptcy Judge


         The Order of the Court is set forth below. The case docket reflects the date entered.
  ________________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF MISSISSIPPI
  IN RE:

  BILLY DALE SKELTON,                                                          Case No. 19-10626-JDW


                       Debtor.                                                 Chapter 7
                                                                /

                               ORDER AVOIDING JUDICIAL LIEN (DKT. # 9)

           This matter comes before the Court on the above-referenced Debtor’s1 Motion to
  Avoid Judicial Lien of John Deere Financial Co. (the “Creditor”) pursuant to 11
  U.S.C. § 522(f) and Federal Rules of Bankruptcy Procedure 4003(d) and 9014 (the
  “Motion”)(Dkt. # 9). The Debtor has represented to the Court that all parties in
  interest were timely served with the Motion, and no party has objected to the relief
  requested in the Motion by the deadline set by the Court. Based on the Debtor’s
  representations, the Court finds and concludes as follows:
  1. The Debtor exempted his homestead real property, as well as certain personal property, all as
      listed on Schedule C filed by the Debtor in this bankruptcy case.
  2. The Creditor recorded a judicial lien against the Debtor’s property, as follows:
Benton County Land Records Book #39, Page 71 - case no. B2018-025 - June 4, 2018 - $108,573.00
  3. The existence of the Creditor’s lien against the Debtor’s property impairs exemptions to
     which the Debtor would be entitled under Title 85, Chapter 3 of the Mississippi Code and 11
     U.S.C. § 522(b). Accordingly, it is hereby

         ORDERED, ADJUGED AND DECREED that

  1. The Motion is GRANTED.
  2. To the extent of the Debtor’s exemptions, the judicial lien held by the Creditor as set forth
     above is AVOIDED and shall not survive bankruptcy, affix to, or remain enforceable against
     the Debtor’s exempt property, unless this case is dismissed prior to entry of the Debtor’s
     discharge.
  1
      All references to “Debtor” shall refer to both debtors in a case filed jointly by two individuals.
Case 19-10626-JDW       Doc 14     Filed 04/04/19 Entered 04/04/19 14:02:33           Desc Main
                                   Document Page 2 of 2


3. A copy of the Order of Discharge is to accompany any recordation of this Order.
4. To the extent the Creditor’s lien has been avoided, the Creditor shall be treated as a general
   unsecured creditor in this case.

                                     ##END OF ORDER##
